Citation Nr: 0425294	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  97-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the appellant became permanently incapable of self-
support before attaining the age of 18.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  He died in June 1970.  The appellant is the veteran's 
daughter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D. C.

The appellant indicated in her substantive appeal that she 
wished to have a travel board hearing.  Although she was 
notified of the time, date, and location of the hearing, she 
failed to appear.  Hence, the Board deems the request for a 
hearing to have been withdrawn.  38 C.F.R. § 20.702(d) 
(2003).


FINDINGS OF FACT

1. The appellant is the veteran's daughter.  There is no 
evidence that she currently is married.

2. She was born in July 1957.

3. The appellant was not mentally or physically incapable of 
self-support prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria for recognizing the appellant as a "child" for 
VA benefits purposes on the basis that she was permanently 
incapable of self support before attaining the age of 18 have 
not been met.  38 U.S.C.A. §§ 101(4)(A)(ii); 5107 (West 
2002); 38 C.F.R. §§ 3.57(a), 3.315(a), 3.356 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims held, 
in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the agency of original 
jurisdiction or regional office (RO) decision on a claim for 
VA benefits, even if the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA.  

In the Board's view, correspondence dated in September 2002 
substantially complies with the notice requirements found in 
38 U.S.C.A. § 5103.  To this end, the appellant was notified 
in the February 2002 supplemental statement of the case that 
the evidence needed to show that she was permanently disabled 
prior to her 18th birthday.  Furthermore, she was notified of 
the type of evidence VA would obtain, and evidence and 
information she was responsible for providing.  In addition, 
correspondence dated in February 2001 informed the appellant 
of specific evidence she needed to support her claim.  Notice 
similar to the September 2002 letter was also provided in 
February 2004.  

While the VCAA notice was not issued in the chronological 
manner contemplated by the Pelegrini Court, a notice error 
such as this does not necessarily result in prejudice to the 
appellant.  

In addition to that which has already been noted, the record 
reflects that the appellant was provided with notice of the 
rating decision from which the current appeal originates.  
The appellant was also provided with a statement of the case 
and supplemental statements of the case that notified her of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In short, the appellant is well aware of the information and 
evidence necessary to substantiate her claim, she is familiar 
with the law and regulations pertaining to her claim, and she 
has not indicated the existence of any outstanding 
information or evidence relevant to her claim.  Based on the 
procedural history of this case, it is the conclusion of the 
Board that VA has no outstanding or unmet duty to inform the 
claimant that any additional information or evidence is 
needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  Attempts were made in January 
1995 and November 2002 obtain private medical records 
identified by the appellant.  Medical records and statements 
from private physicians were received and associated with the 
claims file.  The RO also attempted to obtained records held 
by the Social Security Administration; however, responses 
received in September 2002 and March 2004 noted that the 
appellant never filed for disability benefits.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).   

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The appellant's birth certificate indicates she was born in 
July 1957.  The veteran was listed as her father.  

A request for approval of school attendance dated in May 1975 
indicated the appellant was enrolled full-time in high school 
and was expected to complete a term in June 1975.  Another 
request regarding her school attendance in high school was 
received in August 1975 that covered the school term from 
September 1975 to June 1976.

Requests for approval of school attendance at Federal City 
College (aka the "University of the District of Columbia") 
were received in August 1976, March 1977, September 1977, 
July 1978, September 1978, and October 1979 to cover full-
time enrollment for the periods from August 1976 to June 
1980.  

In November 1993, the appellant filed another request for 
school attendance while simultaneously claiming entitlement 
to helpless child benefits.

A statement from Fred R. West, M. D., dated in November 1993 
indicated that the appellant had been under his medical care 
since 1976.  She was seen twice a month depending on her 
stress level and carried a diagnosis of schizophrenia with 
depressive features.  Despite her disabilities, the appellant 
attempted to work and go to school, but was forced to 
withdraw due to her illness.  He opined that the appellant 
was permanently disabled, in light of her past history.

A treatment record dated in January 1994 from Earl C. Myers, 
M. D., noted that the appellant had been treated for quite 
some time for persistent low back pain.  A comment regarding 
her ability to work was faded and illegible.

A medical report from Henry W. William, M. D., dated in 
February 1994 noted the appellant's history, physical 
findings, diagnoses, and treatment.

A treatment record from Richard E. Grant, M. D., dated in 
November 1995 indicated the appellant was seen for hip pain, 
carpel tunnel syndrome, and chronic back pain.  She was noted 
to be retired from the District of Columbia government, and 
to have previously worked as a secretary.

A statement from Dr. Williams dated in March 1997 indicated 
that the appellant was diagnosed as having severe depression.  
The onset of the illness was 1975 when the appellant was 17 
years old.  The illness was considered severe and recovery 
from such was undetermined.

The RO received a similar statement from Dr. West dated in 
April 1997.  The diagnosis, onset, and expected recovery were 
the same as reported by Dr. Williams.  

In April 1997, the appellant's mother submitted a statement 
that indicated the appellant was treated at Hadley Hospital 
when she was 7 years old.

In March 2001, the RO received a statement from Dr. Williams 
in which he indicated the appellant had been seen at his 
office since 1971.  He noted that the appellant had 
gastrointestinal symptoms to include a duodenal ulcer. 

Responses from the Social Security Administration dated in 
November 2002 and March 2004 indicated the appellant never 
filed for disability benefits.

A response to a request for medical records from Providence 
Hospital was received in November 2002.  The form letter 
indicated that there were no records of treatment relative to 
the date of service, date of birth, or social security number 
provided.

A response to a request for medical records from Hadley 
Memorial Hospital was received in February 2003.  The form 
letter indicated that records were not kept for more than 10 
years.

Analysis

Under the applicable criteria, the term "child" includes an 
unmarried person, who before reaching the age of 18 years 
became permanently incapable of self-support by reason of 
physical or mental defects.  38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57, 3.356.

In determining whether a person is permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years, decisions will be made 
solely on the basis of whether the person is permanently 
incapable of self-support through her own efforts by reason 
of physical or mental defects.  38 C.F.R. § 3.356(b).  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling in 
determining whether an appellant is capable of self support.  
Id.  The Court has held that the requirement to provide 
reasons and bases under 38 U.S.C.A. § 7104(d)(1) and the 
equipoise doctrine set forth at 38 U.S.C.A. § 5107(b) remain 
applicable.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Under 38 C.F.R. § 3.356, the principal factors for 
consideration are: 

(1) The fact that a claimant is earning 
her own support is prima facie evidence 
that she is not incapable of self-
support.  Incapacity for self-support 
will not be considered to exist when the 
child by her own efforts is provided with 
sufficient income for her reasonable 
support.

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when her condition was such that 
she was employed, provided, the cause of 
incapacity is the same as that upon which 
the original determination was made and 
there were no intervening diseases or 
injures that could be considered as major 
factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, should 
not be considered as rebutting permanent 
incapacity of self-support otherwise 
established.

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent of 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases, there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  Id.

"[A]n adjudicatory body's focus of analysis" in this case 
"must be on the claimant's condition at the time of ... her 
18th birthday"  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
The Court also held that the Board, "must make an initial 
determination as to the claimant's condition at the 
delimiting age.  If the claimant is shown to have been 
capable of self-support at 18, the Board need go no further."  
Id.  The Court further noted that "[i]f however, the record 
reveals that ... she was permanently incapable of self-support 
at 18, the Board must point to evidence that her condition 
has changed since that time."  Id.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the appellant was capable of self- 
support at the age of 18.  Thus, she is not entitled to 
recognition as a "child" for purposes of entitlement to VA 
benefits.

As noted above, the issue which must be resolved in this case 
is whether the appellant was permanently incapable of self-
support by reason of mental or physical disability at the 
time of her 18th birthday.  In this case, the appellant was 
born in July 1957 and attained the age of 18 in July 1975.  
Thus, evidence discussing her condition during that period is 
of primary importance.

There are no medical records that are contemporaneous with 
the state of the appellant's health at the time that she 
reached 18 years of age.  While there is no evidence that she 
was employed before she reached the age of majority, there is 
likewise no evidence that this was due to an inability to 
work.  The applicable regulation provides that lack of 
employment of the child prior to age 18 or thereafter should 
not be considered a major factor, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends.  
The Board further notes that evidence that the appellant 
attended high school full-time in the years directly 
preceding and subsequent to her birthday strongly suggests 
that she had the mental and physical capabilities that would 
have allowed her to work.  

Medical statements from Drs. Williams and West that were 
submitted in support of the appellant's claim do not provide 
ample evidence that she was permanently incapable of self-
support due to disabilities prior to her 18th birthday.  
Although both indicated the onset of her depression was when 
she was 17 years old, neither physician goes so far as to say 
the depression at that time was so severe as to render her 
permanently incapable of self support.  The Board notes that 
her diagnosis of major depression was a current diagnosis and 
does not necessarily reflect the degree of severity at the 
onset of the disorder.  

In addition, the April 1997 statement from Dr. West is in 
direct conflict with his November 1993 statement in which he 
noted that he did not start treating the appellant until 
1976, which would have been after her 18th birthday.  In 
light of the foregoing, Dr. West would not have first-hand 
knowledge of her mental disorder when she was 17.  In 
addition, the earlier statement indicated that the appellant 
attempted to work and go to school, but was forced to 
withdraw from school due to her illness.  This statement 
directly conflicts with request forms that show she attended 
high school full time before and after turning 18.  Moreover, 
she attended college directly after completing high school.  
As there was no apparent break in the appellant's educational 
pursuits, the Board concludes that the physician's statements 
were based on incorrect information provided to him.

Further, although Dr. Williams noted in a later statement 
that he had treated the appellant since 1971, he also 
indicated that he primarily treated her for an ulcer.  Such a 
statement suggests any treatment for depression, if any, was 
not a significant or a primary concern, and there is no 
evidence that an ulcer disorder permanently precluded self 
support before the age of 18.  

As for evidence submitted regarding any other disorder, there 
is no indication that any of them existed prior to July 1975 
or that they rendered her incapable of supporting herself at 
that time.

In sum, the evidence does not demonstrate that the appellant 
was permanently incapable of self support on or before her 
18th birthday in July 1975.  Additionally, the record does 
not contain clinical evidence or opinion from which it can 
otherwise be concluded that the criteria of 38 C.F.R. § 3.356 
were met.  Evidence that the appellant was unemployable or 
incapable of self-support at some later point in time is not 
material to the issue presented here.  Therefore, the benefit 
sought on appeal is denied.

As the preponderance of the evidence is against the 
appellant's claim for VA benefits on the basis of permanent 
incapacity for self-support before attaining the age of 18, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
38 U.S.C.A § 5107.

ORDER

The claim of entitlement to recognition of the appellant as 
the veteran's "child" for VA benefits purposes on the basis 
that she became permanently incapable of self-support before 
attaining the age of 18 is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



